Citation Nr: 1315107	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a higher initial evaluation for scars, residual status post vasectomy, currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to September 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2008, a statement of the case was issued in January 2009, and a substantive appeal was received in March 2009.

The Veteran presented testimony at a Board hearing in December 2012, and a transcript of the hearing is associated with his claims folder.  

The issue of service connection for post-vasectomy pain syndrome was raised by the Veteran during his December 2012 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals for a higher initial rating for scars, residuals status post vasectomy.  At the time of his December 2012 hearing, he testified that he feels that he deserves an increased rating for what is going on inside of the area involved.  He indicated that there had been 2-3 VA ultrasounds in the past 6 months, at the Togus, Maine VA Medical Center.  The most recent VA medical record which is of record is dated in August 2012 and is found on Virtual VA (VA's electronic data storage system).  None of the VA medical records of record include VA ultrasounds between June and December 2012.  Such records might be relevant to the claim by showing, for example, that the Veteran has limitation of function of some part affected due to his service-connected disability.  This in turn could result in an increased rating for his service-connected vasectomy scars, as limitation of function due to scars can be compensated under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2012).  In light of the above, all VA medical records dating from the July 2005 date of claim, which are not of record, should be obtained, including all records of ultrasound which was performed between June and December 2012.  Next, the Veteran mentioned during treatment in February 2012 that he has been trying to get Social Security Administration benefits.  Accordingly, any records which have been considered by Social Security Administration, as well as any decisions Social Security Administration has made on a claim for benefits by him, should also be obtained.  

Subsequently, another VA examination should be conducted.  The last VA examination was in 2009, before the ultrasounds mentioned.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all medical records of treatment which the Veteran has received from the Togus, Maine VA Medical Center since July 2005 which are not contained in the claims folder, including the ultrasounds which the Veteran apparently had between June and December 2012, and all records which have been considered by SSA, along with any decision it has made on any claim he has submitted for SSA benefits.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to ascertain the severity of his scars, residual status post vasectomy.  The claims file must be made available to the examiner for review.  All examination findings should be reported in detail, including whether the scars are superficial and painful on examination; and any limitation of function of any part caused by the scars should be described in detail.  

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



